PER CURIAM:
These claims against the Department of Corrections were submitted for decision upon the pleadings. The claimants seek payment for various goods and services furnished to the respondent as follows:
*93Claim against West Virginia
Claim No. State Penitentiary Amount
CC-81-444 Bennett Publishing Company _ $ 100.91
Claims against West Virginia
Claim No. Prison for Women Amount
CC-81-438 Greenbrier Physicians, Inc.. $ 1,348.50
CC-81-460 T. H. Mirza, M.D., Inc.... $ 115.00
Claims against Huttonsville
Claim No. Correctional Center Amount
CC-81-439 Clarksburg Drug Company .. $ 714.83
CC-81-448 Physicians Fee Office .. $ 823.00
CC-81-455 E. R. Squibb & Sons, Inc. __ $ 214.60
CC-81-462 Charleston Area Medical Center_ $ 299.50
CC-81-398 Matthew Bender & Company _ $ 1,459.00
Amount Claim No. Claims against Anthony Center
CC-81-401 Taylor County Commission .... O o CO CS1
CC-81-456 Exxon Company, USA .. DO to CD
$ 6,290.60 CC-81-461 West Virginia School of Osteopathic Medicine ..
$ 20,305.17 CC-81-464 West Virginia School of Osteopathic Medicine Clinic, Inc..
$ 700.17 CC-82-5 Greenbrier Valley Hospital ..
The respondent admits the validity and amounts of these claims, but further alleges that sufficient funds were not available at the close of the fiscal years in question from which the obligations could have been paid.
While we feel that these claims should, in equity and good conscience, be paid, we further believe that awards cannot be made, based on our decision in Airkem Sales and Service, et al. v. Department of Mental Health, 8 Ct.Cl. 180 (1971).
Claims disallowed.